Order entered June 23, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00746-CV

                              IN RE WILLIE ATKINS, Relator

               Original Proceeding from the Criminal District Court No. 6
                                 Dallas County, Texas
                        Trial Court Cause No. W069-00566-X(A)

                                        ORDER
                      Before Justices Lang-Miers, Evans and Whitehill

       Based on the Court’s opinion of this date, we DISMISS the petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   DAVID EVANS
                                                         JUSTICE